      Case 2:13-cr-00617 Document 37 Filed on 06/02/20 in TXSD Page 1 of 2
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                        June 02, 2020
                          UNITED STATES DISTRICT COURT
                                                                                     David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                       §
                                               §
VS.                                            § CRIMINAL ACTION NO. 2:13-CR-00617-1
                                               §
JULIEANN GUTIERREZ                             §

                                            ORDER
       Pending before the Court is Defendant Julieann Gutierrez’s (Gutierrez) Motion for

Compassionate Release to Home Confinement pursuant to the CARES Act. (D.E. 36). The

Court DENIES Gutierrez’s motion for lack of jurisdiction.

       I.    BACKGROUND
       On August 19, 2013, Gutierrez pleaded guilty to possession with intent to distribute 303.1

grams of methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A). (D.E. 22).

On February 20, 2014, Gutierrez was sentenced to 220 months imprisonment and five years

supervised release. Id. Judgment was entered on the docket on February 26, 2014. Id.

       On June 1, 2020, Gutierrez’s motion requesting compassionate release to home

confinement pursuant to the CARES Act was filed before the Court. (D.E. 36). She is presently

incarcerated in Federal Medical Center, Carswell in Fort Worth, Texas. Id.

       II.   LEGAL STANDARD
       The Bureau of Prisons (BOP) has exclusive authority to determine where a prisoner is

housed. 18 U.S.C. § 3621(B). Before the CARES Act, the BOP was authorized to “place a

prisoner in home confinement for the shorter of 10 percent of the term of imprisonment of that

prisoner or 6 months.” 18 U.S.C. § 3624(c)(2). On March 27, 2020, the CARES Act was signed

into law. Under the CARES Act, the BOP Director is authorized to lengthen the amount of time

a prisoner may be placed in home confinement. CARES Act § 12003(b)(1)(B)(2). Nothing in




1/2
      Case 2:13-cr-00617 Document 37 Filed on 06/02/20 in TXSD Page 2 of 2



the Act, however, grants individual prisoners the right to serve the remainder of their sentence in

home confinement. See Id. The BOP still has exclusive authority to determine where a prisoner

is housed. See, e.g., United States v. Licciardello, No. CR 2:18-449, 2020 WL 1942787, at *2

(S.D. Tex. Apr. 22, 2020); United States v. Soliz, No. CR 2:16-190-3, 2020 WL 2500127, at *4

(S.D. Tex. May 14, 2020). The proper vehicle to challenge the BOP’s administrative decisions

on where an inmate is placed is a petition pursuant to 28 U.S.C. § 2241, which must be filed in

the same district where the prisoner is incarcerated. See Pack v. Yusuff, 218 F.3d 448, 451 (5th

Cir. 2000).

       III.  DISCUSSION
       Because Gutierrez motions to be released to home confinement, her initial remedy is by

administrative action within the BOP. See Siebert v. Chandler, 586 F. App'x 188, 189 (5th Cir.

2014) (“Moreover, a prisoner has no liberty interest or right to be housed in any particular

facility, and the BOP has wide discretion in designating the place of a prisoner's

imprisonment.”). Gutierrez may also file a motion pursuant to § 2241 in the Northern District of

Texas to challenge the BOP’s administrative decisions, assuming that she remains incarcerated

in Fort Worth, Texas. 28 U.S.C. § 2241.

       To the extent Gutierrez seeks a sentence reduction, she should file a motion pursuant to

18 U.S.C. § 3582(c) in this Court. 18 U.S.C. § 3582(c).

       IV.   CONCLUSION
       For the foregoing reasons above, the Court DENIES Gutierrez’s motion for

compassionate release to home confinement pursuant to the CARES Act.

       SIGNED and ORDERED this 2nd day of June, 2020.


                                                 ___________________________________
                                                           Janis Graham Jack
                                                    Senior United States District Judge


2/2
